DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 recites the limitation "wherein the communication line" in line 1 of claim 44.  There is insufficient antecedent basis for this limitation in the claim. Claim 44 is dependent on claim 42, however claim 42 fails to recite a “communication line”. If applicant amends claim 44 to be dependent on claim 43 the rejection would be overcome. 
Claim 46 recites the limitation "at least one of a signal repeater and a driver”" in lines 1-2 of claim 46.  There is insufficient antecedent basis for this limitation in the claim. Claim 46 is dependent on claim 45, however claim 45 fails to recite “a signal repeater and a driver”. If applicant amends claim 46 to be dependent on claim 44 the rejection would be overcome. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 27-34 and 38-51are rejected under 35 U.S.C. 103 as being unpatentable over Craft (Document Id: US 20150168576 A1) in view of Nichols (Document Id: US 20090217074 A1).

Regarding claim 27, Craft teaches a method for time drift measurement of at least one slave clock in at least one seismic node (16), wherein the time drift measurement is performed in the at least one seismic node (16), , and obtaining in each seismic node the time drift between the slave clock and the received master clock signal. (Paragraph 
Nichols, in the same field of endeavor teaches a slave clock (102, 112) receiving a master clock signal (through communication link 104) from the master clock (100, 110). (Paragraph 17, Fig.1, Paragraph 24, lines 8-13, Fig.6) Craft discloses a seismic node (OBN 16) and Nichols discloses a slave clock.  It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein each seismic node (slave clock) receives a master clock signal from the master clock as taught by Nichols in order to enable communication between the master and slave clock by way of communication link. 

Regarding claim 28, Craft teaches wherein the obtained time drift is transmitted from each seismic node and to a computer or data management system. (Paragraph 30, lines 1-7, Paragraph 17)


Regarding claim 29, Craft teaches the invention as claimed but does not explicitly teach wherein the time drift is transmitted over a cable, an optical fibre, or wirelessly.
Nichols, in the same field of endeavor teaches wherein the time drift is transmitted over a cable, an optical fibre, or wirelessly (104). (Paragraph 17, Fig.1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein the time drift is transmitted over a cable, an optical fibre, or wirelessly as taught by Nichols in order to have a communication link for the time drift.  

Regarding claim 30, Craft teaches wherein the time drift measurement is performed in the at least one slave clock in the seismic node, in a processor in the seismic node or in a hardware and/or software component in the seismic node. (Paragraph 8, lines 1-10, Paragraph 28, lines 5-7, 16-19, Paragraph 17) 

Regarding claim 31, Craft teaches wherein the time drift is measured when the seismic node is in a storage position. (Paragraph 27, lines 8-12, , Paragraph 8, lines 1-10, Paragraph 28, Fig.1-2)) Craft discloses “OBNs 16 are placed on the ocean floor 18 by means of a loader 20 that carries them from a ship 17 (could also be ship 10) to the ocean's floor, and an ROV 22 that takes them from the loader 20 and places them at a predetermined position on the ocean floor”, therefore examiners interprets that the time drift measurement does not occur until the seismic node (OBN 16) is in a storage position (Predetermined position). 

Regarding claim 32, Craft teaches wherein recorded data in the seismic node is corrected for time drift before or during downloading of the recorded data from the seismic node and to a central computer. (Paragraph 8, lines 10-19, Paragraph 9, Paragraph 64, lines 1-4)

Regarding claim 33, Craft teaches wherein the master clock signal and the slave clock signal are time synchronization signals. (Paragraph 28, lines 5-7, 16-19)

Regarding claim 34, Craft teaches obtaining a time drift between the slave clock and the master clock signal. (Paragraph 8, lines 1-10, Paragraph 28, Fig.1-2) but doesn’t explicitly teach a slave clock and wherein the seismic node is configured for receiving a master clock signal.
Nichols, in the same field of endeavor teaches a slave clock (102, 112) and wherein the seismic node (slave clock) is configured for receiving a master clock signal. (Paragraph 17, Fig.1, Paragraph 24, lines 8-13, Fig.6) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate a slave clock (102, 112) and wherein the seismic node (slave clock) is configured for receiving a master clock signal as taught by Nichols in order to enable communication between the master and slave clock by way of communication link.

Regarding claim 38, Craft teaches the invention as claimed but does not explicitly teach a connector providing a seismic node interface for at least one of power transmission, communication signals, data transmission, the master clock signal or a measured time drift signal.
Nichols, in the same field of endeavor teaches a connector (104) providing a seismic node interface for at least one of power transmission, communication signals, data transmission, the master clock signal or a measured time drift signal. (Paragraph 17, Fig.1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate a connector providing a seismic node interface for at least one of power transmission, communication signals, data transmission, the master clock signal or a measured time drift signal as taught by Nichols in order to enable communication between the master and slave clock by way of communication link.


Regarding claim 39, Craft teaches a transceiver/transmitter for transmitting the measured time drift to a central computer or a data management system. (Paragraph 30, lines 1-7, Paragraph 17)

Regarding claim 40, Craft teaches the invention as claimed but does not explicitly teach wherein the measured time drift is transmitted via a cable, a fibre optic cable or a wireless transmission.
Nichols, in the same field of endeavor teaches wherein the measured time drift is transmitted via a cable, a fibre optic cable or a wireless transmission (104). (Paragraph 17, Fig.1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein the time drift is transmitted over a cable, an optical fibre, or wirelessly as taught by Nichols in order to have a communication link for the time drift.  

Regarding claim 41, Craft teaches the invention as claimed but does not explicitly teach wherein wireless transmission comprising at least one of optical transmission, radio broadcasting transmission, or RF transmission.
Nichols, in the same field of endeavor teaches wherein wireless transmission comprising at least one of optical transmission, radio broadcasting transmission, or RF transmission. (Paragraph 17, lines 7-10) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein wireless transmission comprising at least one of optical transmission, radio broadcasting transmission, or RF transmission as taught by Nichols in order to have a communication link for the time drift.  

Regarding claim 42, Craft teaches a master clock, and wherein a time drift between a slave clock in a seismic node (OBN 16) and the master clock is obtained by a time drift measurement internally in each seismic node. (Paragraph 2, Paragraph 8, lines 1-10, 
Craft teaches the invention as claimed but doesn’t explicitly teach wherein each seismic node is configured for receiving a master clock signal from the master clock.
Nichols, in the same field of endeavor teaches a slave clock (102, 112) receiving a master clock signal (communication link 104) from the master clock (100, 110). (Paragraph 17, Fig.1, Paragraph 24, lines 8-13, Fig.6) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein each seismic node (slave clock) is configured for receiving a master clock signal from the master clock as taught by Nichols in order to enable communication between the master and slave clock by way of communication link. 

Regarding claim 43, Craft teaches a seismic node (OBN 16) but does not explicitly teach a communication line for transmitting the master clock signal to each seismic node.
Nichols, in the same field of endeavor teaches a communication line (communication link 104) for transmitting the master clock signal (100, 110) to each seismic node (slave clock 102, 112). (Paragraph 17, Fig.1, Paragraph 24, lines 8-13) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate a communication line for transmitting the master clock signal to each seismic node as taught by Nichols in order to provide communication between the master and slave clock by way of communication link. 

Regarding claim 44, Craft teaches the invention as claimed but does not explicitly teach wherein the communication line comprising repeaters and/or drivers for the master clock signal.
Nichols, in the same field of endeavor teaches wherein the communication line (104) comprising repeaters and/or drivers for the master clock signal. (Paragraph 17, Fig.1, 104) Nichols discloses a communication link 104 that drives the master clock signal towards the slave clock. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein the communication line comprising repeaters and/or drivers for the master clock signal as taught by Nichols in order to provide communication between the master and slave clock by way of communication link that drives the signal. 

Regarding claim 45, Craft teaches wherein the time drift in a seismic node is measured when the seismic node is in a storage position. (Paragraph 27, lines 8-12, , Paragraph 8, lines 1-10, Paragraph 28, Fig.1-2)) Craft discloses “OBNs 16 are placed on the ocean floor 18 by means of a loader 20 that carries them from a ship 17 (could also be ship 10) to the ocean's floor, and an ROV 22 that takes them from the loader 20 and places them at a predetermined position on the ocean floor”, therefore examiner interprets that the time drift measurement does not occur until the seismic node (OBN 16) is in a storage position (Predetermined position). 

Regarding claim 46, Craft teaches a seismic node (OBN 16) in a storage position (predetermined position) but does not explicitly teach wherein at least one of a signal repeater and a driver is assigned to each seismic node storage position or a group of seismic node storage positions.
Nichols, in the same field of endeavor teaches wherein at least one of a signal repeater and a driver is assigned to each slave unit or a group of salve unit storage positions. (Paragraph 20, 8-12) Nichols discloses “In a system where there are multiple slave units 102, the REF CLK signal is provided to each of the other slave units”, this discloser is being interpreted as for each slave unit (slave clock) a REF CLK signal from the master clock is driven to a slave unit, therefore each driver is assigned to its respective slave unit. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate teaches wherein at least one of a signal repeater and a driver is assigned to each slave unit or a group of salve unit storage positions as taught by Nichols in order to provide communication between the master and slave clock by way of communication link that drives the signal. 


Regarding claim 47, Craft teaches seismic nodes (OBN 16) but does not explicitly teach wherein each seismic node comprises a connector providing a seismic node interface for at least one of power transmission, communication signals, data signals, a master clock signal or a time drift signal.
Nichols, in the same field of endeavor teaches a connector (104) providing a seismic node interface for at least one of power transmission, communication signals, data signals, a master clock signal or a time drift signal. (Paragraph 17, Fig.1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate a connector providing a seismic node interface for at least one of power transmission, communication signals, data signal, a master clock signal or a time drift signal as taught by Nichols in order to enable communication between the master and slave clock by way of communication link.

Regarding claim 48, Craft teaches seismic nodes (OBN 16) but does not explicitly teach wherein each seismic node storage position is provided with a docking connector for connecting to the connector on the seismic node.
Nichols, in the same field of endeavor teaches wherein each seismic node (slave unit, 102) storage position is provided with a docking connector (communication link 104) for connecting to the connector on the seismic node. (Paragraph 17, Fig.1) Examiner is interpreting a docking connector for connecting to the connector as a communication connection between the master and slave clock. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein each seismic node (slave unit, 102) storage position is provided with a docking connector (communication link 104) for connecting to the connector on the seismic node as taught by Nichols in order to enable communication between the master and slave clock by way of communication link.

Regarding claim 49, Craft teaches wherein the measured time drift is transmitted from each seismic node and to a central computer or a data management system through a communication line. (Paragraph 30, lines 1-7, Paragraph 17)

Regarding claim 50, Craft teaches wherein recorded data in the seismic nodes are corrected for time drift before or during downloading of the recorded data from the seismic nodes and to a central computer or a data management system. (Paragraph 8, lines 10-19, Paragraph 9, Paragraph 64, lines 1-4)

Regarding claim 51, Craft teaches the invention as claimed but does not explicitly teach wherein the communication line may be a cable based communication line, a fibre optic based communication line or a wireless transmission.
Nichols, in the same field of endeavor teaches wherein the communication line may be a cable based communication line, a fibre optic based communication line or a wireless transmission (104). (Paragraph 17, Fig.1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein the communication line may be a cable based communication line, a fibre optic based communication line or a wireless transmission as taught by Nichols in order to have a communication link for the time drift.  



Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Craft in view of Nichols and Siems (US. Patent No.: 4,281,403)

Regarding claim 35, Craft in view of Nichols teaches a method for obtaining the time drift between the slave clock and the master clock signal. (Craft: Paragraph 28, lines 16-19) 
Craft in view of Nichols teaches the invention as claimed but do not explicitly teach a clock signal comparator 
Siems, in the same field of endeavor teaches a clock signal comparator (82). (Col.8, lines 19-25, Fig.2a) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft in view of Nichols to incorporate a clock signal comparator as taught by Siems in order to transfer data to a storage device or processor for data processing.

Regarding claim 36, Craft in view of Nichols teaches the invention as claimed but do not explicitly teach wherein the clock signal comparator is hardware and/or software.
Siems, in the same field of endeavor teaches wherein a clock signal comparator (82) is hardware and/or software. (Col.8, lines 19-25, Fig.2a) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft in view of Nichols to incorporate wherein the clock signal comparator is hardware and/or software as taught by Siems in order to transfer data to a storage device or processor for data processing.

Regarding claim 37, Craft in view of Nichols teaches a slave clock (Nichols: 102, 112) the invention as claimed but do not explicitly teach wherein the clock signal comparator is included in the slave clock.
Siems, in the same field of endeavor teaches a clock signal comparator (82). (Col.8, lines 19-25, Fig.2a) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate a clock signal comparator as taught by Siems in order to transfer data to a storage device or processor for data processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645